HERGET, Judge.
This is a suit filed by the Bank of New Roads against Harry J. Guilbeau, Mrs. Nell Scallan Guilbeau, and Alfred Disotell on a mortgage note in the principal sum of $8,-500. At the time the suit was brought a balance of $6,735.36 was due on said note. The property securing the promissory note is located in Pointe Coupee Parish. Harry J. Guilbeau and his wife, Nell Scallan Guil-beau, were residents of the Parish of East Baton Rouge and Alfred Disotell was a resident of the Parish of West Baton Rouge. Suit was brought in East Baton Rouge Parish by ordinary proceedings and judgment was taken by default on October 13, 1961. After the time provided for the application for a new trial and for a suspensive appeal had expired, it was discovered that the judgment rendered by default inadvertently failed to provide that it was an “in solido” judgment. Appellant, therefore, took a dev-olutive appeal on December 11, 1961 to this Court praying that the judgment of the lower Court be amended to provide that it be an “in solido” judgment.
The record shows that the plaintiff in its petition specifically prayed that the judgment be an “in solido” judgment against the defendants. Inasmuch as it was prayed for in the petition and because the judgment of the lower Court, although a final judgment, was not a definitive judgment, we believe that the applicant is clearly entitled to have the judgment of the lower Court amended to provide that it be a judgment “in solido”.
Therefore, for these reasons, its is ORDERED, ADJUDGED AND DECREED that the judgment of the lower Court be amended to provide that there be judgment in favor of plaintiff, Bank of New Roads, and against defendants, Harry J. Guilbeau, Nell Scallan Guilbeau and Alfred Disotell, in solido, in the full sum of $6,735.36 with interest thereon at the rate of six per cent per annum from December 7, 1959, together with the further sum of ten per cent of the principal and interest as attorney’s fees; with recognition of plaintiff’s special mortgage, lien and privilege upon the property which secured the note sued upon.
Amended and affirmed.